Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

share purchase agreement

 

BY AND AMONG

 

SHAREHOLDERS OF Func Food group Oyj,

 

AS THE SELLERS,

AND

 

Celsius Holdings, inc.

 

AS THE purchaser,

 

REGARDING THE SHARES IN

 

func food group oyj

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 



Parties 5 DEFINITIONS 6 1 SALE AND PURCHASE 9   1.1 Object 9   1.2 Delivery and
Transfer of Title 9 2 Purchase Price and Payment of Purchase Price 9   2.1
Purchase Price 9   2.2 Payment of the Purchase Price 9 3 CLOSING 9   3.1 Closing
9   3.2 Conditions Precedent of Sellers 10   3.3 Conditions Precedent of
Purchaser 10   3.4 Deliveries at Closing 10 4 REPRESENTATIONS AND WARRANTIES OF
SELLERS 11   4.1 General 11   4.2 Existence of Sellers and Validity 11   4.3
Shares 11   4.4 Existence and Status of Company 12   4.5 Subsidiaries 12   4.6
Corporate Records and Documents 12   4.7 Accounts 12   4.8 Taxes 13   4.9 Assets
13   4.10 Premises 13   4.11 Agreements 13   4.12 Employees 13   4.13
Intellectual Property 14   4.14 Insurance 14   4.15 Compliance with Laws and
Permits 14   4.16 Litigation and Claims 15   4.17 No Conflicts 15   4.18
Filings, Consents and Approvals 15   4.19 Brokers Fees 15   4.20 Accounts
Receivable 15   4.21 Changes 16   4.22 Environmental Laws 17   4.23 No other
Warranties 17

 



2 (24)

 

 

5 REPRESENTATIONS AND WARRANTIES OF PURCHASER 17   5.1 General 17   5.2
Existence of Purchaser and Validity 17   5.3 Financing 17   5.4 No Breach of
Warranties 17 6 Sellers’ LIABILITY 17   6.1 Sellers’ Liability 17   6.2
Insurance Policy 18   6.3 Limitation of Sellers’ Liability 18 7 ADDITIONAL
UNDERTAKINGS 20   7.1 Resignations 20   7.2 Confidentiality and Publicity 20  
7.3 Business between Signing and Closing 21   7.4 Waiver of Redemption Right and
Consent to Transfer 21   7.5 Shareholders’ Agreements 21 8 MISCELLANEOUS 22  
8.1 Notices 22   8.2 Assignment 22   8.3 Tax 22   8.4 Costs 22 9 INTERPRETATION
AND DISPUTES 22   9.1 Integration and Drafting 22   9.2 Provisions Severable 22
  9.3 Headings 23   9.4 Amendments 23   9.5 Governing Law and Disputes 23 10
COUNTERPARTS 24

 



3 (24)

 

 

APPENDICES

 

Appendix

Description A Sellers     4.5 Subsidiaries     4.7.1 Accounts     4.13.1 Owned
Intellectual Property Rights     5.2.1 Purchaser’s resolution     7.1 Form of
Resignation Letter

 



4 (24)

 

 

share purchase agreement

 

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is entered into effective 11
September 2019 between:

 

Parties

 

(1)

Sentica Buyout IV Ky, a Finnish limited partnership with Business Identity Code
2511391-7, having its registered domicile in Helsinki, Finland and represented
by its general partner Sentica Buyout IV GP Oy (“Sentica”);

 

(2)

Sentica Buyout IV Co-Investment Ky, a Finnish limited partnership with Business
Identity Code ID 2577383-7, having its registered domicile in Helsinki, Finland
and represented by its general partner Sentica Buyout IV GP Oy (“Sentica
Co-Investment”)

 

(3)

the minority shareholders listed as Minority Shareholders in Appendix A (the
“Minority Shareholders”); and

 

(4) Celsius Holdings, Inc., a Nevada corporation listed in Nasdaq Stock Market
LLC: CELH, having its registered domicile in the state of Nevada, USA or a Dutch
fully owned subsidiary of Celsius Holdings, Inc. nominated by Celsius Holdings,
Inc. prior to Closing (the “Purchaser”).       Parties (1) – (3) together the
“Sellers” and each a “Seller”. Parties (1) – (4) together the “Parties” and
individually a “Party”.

 

BACKGROUND

 

(A)The Sellers own 31,396,564 shares (the “Shares”) in Func Food Group Oyj, a
Finnish public company with Business Identity Code 2592369-6 (the “Company”).
The Shares constitute all of the issued and outstanding shares in the Company.

 

(B)The Company has issued a EUR 38,000,000 Senior Security Callable Floating
Rate Bonds 2015/2019 (ISIN SE0007186150) (the “Bond”) previously listed at the
Nasdaq Stockholm Exchange. In addition to the Bond certain other lenders have
granted subordinated loans to the Group, some of which have convertible option
rights attached to them.

 

(C)The Company is in default under the terms and conditions for the Bond due to
the non-payment of interest and due to the non-payment on the final maturity
date on 26 June 2019 and the Company has no means to repay the Bond. Therefore,
the Bondholders could request for the immediate payment of the Bond and pursue
other actions under the terms of the Bond and related security documents.

 

(D)Prior to the entering into this Agreement, the Company, the Purchaser, the
Bondholders and the Other Lenders have negotiated a restructuring of the Bond
and Other Loans in connection with the Closing. As part of the restructuring,
the Shares will be sold to the Purchaser.

 

(E)The Sellers are selling the Shares for nominal consideration and are assuming
only limited liability with respect to Fundamental Warranties. In the event of
inaccuracies in the Warranties, the Sellers and the Purchaser have agreed that
the Purchaser may arrange for a warranty and indemnity insurance in the name of
the Purchaser, without possibility of any recourse against the Sellers (unless
otherwise explicitly set forth in this Agreement), on the terms and conditions
set forth in the Insurance Policy.

 



5 (24)

 

 

DEFINITIONS

 

As used in this Agreement, including the preamble and the Appendices, and unless
expressly otherwise stated or evident in the context, the following terms and
expressions shall have the following meanings, the singular (where appropriate)
includes the plural and vice versa:

 

 “Accounting Principles”

means, with respect to the consolidated and unconsolidated Accounts of the
Company, (i) the generally accepted accounting principles in Finland, which are
subject to the International Financial Reporting Standards (IFRS), the Finnish
Accounting Act (1336/1997, as amended) and the Finnish Accounting Ordinance
(1339/1997, as amended), as adopted and consistently applied by the Company.    
“Accounts” means the audited consolidated financial statements of the Company
for the financial period ended on the Accounts Date.     “Accounts Date” means
31 December 2018.     “Affiliate” means, with respect to any company, other
entity or person, any other company, other entity or person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such company, other entity or person.     “Agreement” means this
Share Purchase Agreement and its Appendices, as amended, modified or restated
from time to time, as the case may be.     “Basket” has the meaning set forth in
Section 6.3.2(ii).     “Bond” has the meaning set forth in the Background
Section.     “Bondholder” has the meaning set forth in the Bond, i.e. the person
who is registered on a Securities Account as direct registered owner (in
Swedish: ägare) or nominee (in Swedish: förvaltare) with respect to a Bond.    
“Bond Transfer Agreement” means the transfer agreement in relation to the Bond
and the master agreement for the Restructuring entered into on the date of this
Agreement.     “Bring Down of Disclosures” means a review of the Warranties
given at Closing with the individuals referred to in the definition “Seller’s
Knowledge” immediately prior to the Closing to identify any facts or
circumstances constituting a breach of any of the Warranties given at Closing.  
  “Business Day” means any day from Monday to Friday on which the banks in
Helsinki, Finland and Stockholm, Sweden are normally open for the general
banking business.     “Company” has the meaning set forth in the Background
Section.     “Claim” means any claim made by the Purchaser against the Sellers
in respect of any breach of the Agreement.     “Closing” means the consummation
of the transactions hereunder as contemplated in Section 2 (Closing).    
“Closing Date” has the meaning set forth in Section 3.1.1 (Closing).    
“Disclosure Material” means the files (including for the avoidance of doubt the
Q&A) uploaded in the data room set up for the purpose of the Due Diligence and
included on an USB drive to be delivered to the Purchaser at Closing.

 



6 (24)

 

 

“Due Diligence” means the commercial, financial, tax, and legal due diligence
review of the Group carried out by the Purchaser.     “Encumbrance” means any
pledge, mortgage, retention of title, right of recovery (in Finnish:
takaisinotto-oikeus), other security interest or other similar encumbrance.    
“Fairly Disclosed” means any risk, fact, event, occurrence, circumstance or
other matter fairly disclosed to the Purchaser (including its representatives
and professional advisors) in the Disclosure Material, in the Bring Down of
Disclosures or in the Bond Transfer Agreement (including its schedules).
However, if the disclosure of a risk, fact, event, circumstance or other matter
is made in such a manner that it could not be expected that a diligent and
professional purchaser using professional advisors’ services could be reasonably
able to realize the existence of the relevant risk, fact, event, occurrence,
circumstance or other matter, such matter shall not be deemed Fairly Disclosed.
    “Fundamental Warranties” means the Warranties set out in Sections 4.2
(Existence of Sellers and Validity) and 4.3 (Shares).     “Group” means the
Company and the Subsidiaries.     “Group Company” means any company belonging to
the Group.     “Insurance Policy” means the warranty and indemnity insurance
policy in the name of the Purchaser and in the form separately agreed by and
between the Purchaser and the Insurer.     “Insurer” means the insurer under the
Insurance Policy.     “Intellectual Property Rights” means patents, trade names,
trademarks, designs, utility models, copyrights, internet domains and any other
intellectual property in any jurisdiction, including in each case applications
and licenses related to these.     “Key Employees” means Robin Lybeck and
Thorsten Brandt.     “Loss” means any direct and actual losses (including
reasonable attorney’s fees) and such indirect losses the Purchaser can show that
have been reasonably foreseeable result from the breach of the Warranty in
question or other respective term of the Agreement.     “Option Rights” means
the 18,800,000 option rights convertible into shares in the Company and attached
to the Sentica Loans and Joy Loan.     “Ordinary Course of Business” means the
ordinary course of business of the Group as a going concern and consistent with
past practice.     “Other Lenders” means each of Jutta Marketing Oy, Joy Group
Oy, Magmax AB, Sentica and Sentica Co-Investment.

 



7 (24)

 

 

“Other Loans” means the following loans       (i)

Jutta Marketing Oy capital loan of EUR 49,666.67, plus accrued but unpaid
interest (EUR 15,029.20 as per 30 April 2019), and shareholder loan of EUR
36,333.00, plus accrued but unpaid interest (EUR 11,009.40 as per 30 April 2019)
(the “Jutta Loans”);





        (ii) Joy Group Oy convertible loan of EUR 301,854.98, plus accrued but
unpaid interest (EUR 86,456.77 as per 30 April 2019) (subordinated loan) (the
“Joy Loan”);         (iii) Magmax AB a subordinated vendor loan of EUR
1,500,000, plus accrued but unpaid interest (EUR 446,538.14 as per 30 April
2019) (the “Vendor Loan”);         (iv) Sentica and Sentica Co-Investment
convertible loans with total principal of EUR 8,898,145.02, plus accrued but
unpaid interest (EUR 1,803,162.56 as per 30 April 2019) (the “Sentica Loans”).

 

“Owned Intellectual Property Rights” means Intellectual Property Rights which
the Group owns or exclusively licenses.     “Party” has the meaning set out in
the Parties section.     “Permits” means permits, licenses, consents and other
authorisations of public authorities and other regulatory bodies (public or
non-public).     “Personnel” has the meaning set forth in Section 4.12.2.    
“Purchase Price” has the meaning set forth in Section 2.1.     “Purchaser” has
the meaning set forth in the Parties Section.     “Restructuring” means the
restructuring of the Bond and sale and transfer of Other Loans and Shares to the
Purchaser and cancellation of Option Rights in connection therewith pursuant to
the Bond Transfer Agreement.     “Restructuring Date” means a date when the
Restructuring takes place pursuant to the Bond Transfer Agreement.     “Sellers”
has the meaning set forth in the Parties Section.     “Sellers’ Knowledge” means
the actual knowledge of the Company’s board of directors and CEO.     “Shares”
has the meaning set forth in the Background Section.     “Statutes” means any
laws, regulations, decisions, ordinances or other statutes.     “Subsidiary”
means a direct or indirect subsidiary of the Company as set out in Appendix 4.5.
    “Tax” means any taxes, social security charges, statutory unemployment and
pensions premiums, customs and other similar payments (including withholdings
thereof) imposed by any tax or other authority (including statutory pension
insurance institutions), including all penalties (including tax increases) and
interests thereon.     “Warranties” means the representations and warranties of
the Sellers under Section 4 (Representations and Warranties of Sellers).

 

References to Appendices and Sections means the Appendices and Sections of this
Agreement. The words “include”, “includes” and “including” shall be read
“without limitation”. Unless the context otherwise requires, any reference to
any contract or Statutes is a reference to it as amended and supplemented from
time to time. Reference to a “day” or a number of “days” (other than Business
Day) is a reference to a calendar day. Unless otherwise indicated, any reference
to a time is a reference to Helsinki (EET) time.

 



8 (24)

 

 

1 SALE AND PURCHASE

 

1.1 Object

 

1.1.1Upon the terms and subject to the conditions set forth in this Agreement,
the Sellers sell and the Purchaser purchases the Shares free and clear of any
Encumbrances effective on the Closing Date.

 

1.2 Delivery and Transfer of Title

 

1.2.1The full and unrestricted ownership of and title to the Shares free and
clear of any Encumbrances shall pass from the Sellers to the Purchaser at the
Closing against payment of the Purchase Price pursuant to Section 2.2 and
fulfilment and completion of the Closing procedures set forth in Section 3.4
(Deliveries at Closing).

 

2 Purchase Price and Payment of Purchase Price

 

2.1 Purchase Price

 

2.1.1The purchase price payable by the Purchaser to the Sellers for all the
Shares shall be one (1) euro (the “Purchase Price”).

 

2.2 Payment of the Purchase Price

 

2.2.1The Parties acknowledge the payment and receipt of the Purchase Price on
the Closing Date automatically upon completion of the Restructuring.

 

3 CLOSING

 

3.1 Closing

 

3.1.1The Closing takes place on the Closing Date on the same date as the closing
of the Bond Transfer Agreement takes place or at other time and place as the
Parties may agree upon. The Closing Date is the Restructuring Date provided that
all the conditions precedent for the Closing set forth in Sections 3.2
(Conditions Precedent of Sellers) and 3.3 (Conditions Precedent of Purchaser)
have been fulfilled or have been waived.

 

3.1.2The Parties shall use their respective best efforts to cause all necessary
actions to be taken in order to fulfil all the conditions precedent set forth in
Sections 3.2 (Conditions Precedent of Sellers) and 3.3 (Conditions Precedent of
Purchaser) as promptly as possible and make all deliveries as set forth in
Section 3.4 (Deliveries at Closing) timely and properly. Each Party shall
promptly inform the other Party of the fulfilment, non-fulfilment or waiver of
the conditions precedent set forth in Sections 3.2 (Conditions Precedent of
Sellers) and 3.3 (Conditions Precedent of Purchaser).

 

3.1.3If the Closing has not taken place within 3 months from the date of this
Agreement, either Party may terminate this Agreement provided, however, that the
failure for the Closing to take place is not due to a breach of this Agreement
by such Party. In case of such rescission, a Party is not entitled to any
indemnification due to such termination under this Agreement or otherwise under
law provided that the failure for the Closing to take place is not due to a
breach of this Agreement by the other Party. In the event that this Agreement is
rescinded pursuant to this Section 3.1.3, all further obligations of the Parties
under this Agreement (other than pursuant to Section 7.2 (Confidentiality and
Publicity) and Section 9 (Interpretation and Disputes)), terminate.

 



9 (24)

 

 

3.2 Conditions Precedent of Sellers

 

3.2.1The Sellers’ obligation to consummate the transactions contemplated
hereunder is subject only to the fulfilment (on or before the Closing Date) of
each of the following conditions (to the extent not expressly waived by the
Sellers):

 

(i)the Restructuring takes place in connection with the Closing; and

 

(ii)the Purchaser has performed in all material respects its obligations under
this Agreement required to be performed by it on or prior to the Closing
pursuant to the terms hereof.

 

3.3 Conditions Precedent of Purchaser

 

3.3.1The Purchaser’s obligation to consummate the transactions contemplated
hereunder is subject only to the fulfilment (on or before the Closing Date) of
the following conditions (to the extent not expressly waived by the Purchaser):

 

(i)the Restructuring takes place in connection with the Closing; and

 

(ii)the Sellers have performed in all material respects its obligations under
this Agreement required to be performed by it on or prior to the Closing
pursuant to the terms hereof (for the avoidance of doubt any possible breach of
Warranties shall not be considered as non-performance of the Sellers’ obligation
under this Section).

 

3.4 Deliveries at Closing

 

3.4.1At the Closing, and as a condition for the Closing, the following
deliveries and actions shall take place:

 

(i)the Parties confirm the fulfilment or waiver, as the case may be, of the
conditions precedent in Sections 3.2 (Conditions Precedent of Sellers) and 3.3
(Conditions Precedent of Purchaser);

 

(ii)the Sellers shall sell and transfer the Shares to the Purchaser;

 

(iii)the Restructuring takes place (including the sale of Other Loans and
cancellation of Option Rights);

 

(iv)the Seller provides the result of the Bring Down of Disclosures to the
Purchaser (in writing);

 

(v)the Purchaser delivers to the Sellers evidence of payment regarding transfer
tax imposed on the transactions contemplated under this Agreement as set forth
in Section 8.2.1 (Tax);

 

(vi)the Sellers deliver to the Purchaser the resignations set forth in Section
7.1 (Resignations);

 

(vii)the Parties confirm and acknowledge in writing the and the actions and
deliveries at, and consummation of, the Closing; and

 

(viii)the Parties deliver any other document, condition, amount or matter
reasonably required for to be produced, delivered, released, paid or fulfilled
at the Closing.

 



10 (24)

 

 

3.4.2All deliveries made and actions taken at the Closing will be considered to
have occurred simultaneously as part of a single transaction and in the proper
sequence, and no action will be considered to have been taken and no delivery
will be considered to have been made until each of the above-mentioned actions
and deliveries have been completed.

 

4 REPRESENTATIONS AND WARRANTIES OF SELLERS

 

4.1 General

 

4.1.1Prior to the date hereof, the Purchaser has been given an opportunity to
conduct and the Purchaser has together with its professional advisors conducted
the Due Diligence to the extent deemed appropriate by the Purchaser. For the
purpose of the Due Diligence, the Purchaser and its professional advisors have
been given access to and received access to the Disclosure Material.

 

4.1.2The Warranties, other than the Fundamental Warranties, are set out herein
solely for the purposes of the Insurance Policy, and the Sellers shall have no
liability for breach of the Warranties (other than the Fundamental Warranties).
Having regard to the above and subject to what has been Fairly Disclosed, the
Sellers represent and warrant to the Purchaser that the statements set forth
below in this Section 4 are true and correct both on the date of this Agreement
and at the Closing Date (except to the extent any Warranty refers to another
date, in which case as of such other date).

 

4.1.3The Purchaser acknowledges and accepts with respect to any budgets,
projections, forecasts or analyses made available by the Seller to the
Purchaser, that (i) there are uncertainties inherent in attempting to make such
budgets, projections, forecasts or analyses, (ii) it is familiar with such
uncertainties, (iii) it is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all such budgets, projections,
forecasts or analyses, and (iv) it shall have no claim against the Sellers with
respect thereto.

 

4.2 Existence of Sellers and Validity

 

4.2.1Each corporate Seller is duly organized and validly existing under the laws
of its incorporation.

 

4.2.2Each Seller is the legal owner of the respective Shares as set forth in
Appendix A. Each Seller has the full right, power and authority to sell and
transfer its Shares in accordance with the terms of this Agreement and the
delivery to the Purchaser of the Shares pursuant to the provisions of this
Agreement transfers the valid title to these Shares to the Purchaser free and
clear of any Encumbrances at Closing.

 

4.2.3This Agreement is a valid and binding obligation of each Seller enforceable
against it in accordance with its terms.

 

4.2.4No registration, authorisation, or approval or filing with any governmental
authority, court, or other third party is necessary to enable each Seller to
enter into, and to perform its obligations under, this Agreement. The execution
of this Agreement and the consummation of the transactions contemplated hereby
will not result in a violation or breach of any applicable Statutes, ruling or
arbitral award of any government body, court or arbitral tribunal or obligation
to which a Seller is bound.

 

4.3 Shares

 

4.3.1The Shares have been legally and validly issued, are fully paid and
together with the Option Rights constitute (on a fully diluted basis) 100% of
the issued shares and share capital of the Company.

 

4.3.2There are no other outstanding stock options, warrants, convertible loans
or other special rights (in Finnish: erityinen oikeus) which would entitle any
other than the Purchaser to any additional shares in the Company.

 

4.3.3The Company has not issued share certificates or interim share certificates
for the Shares.

 



11 (24)

 

 

4.4 Existence and Status of Company

 

4.4.1The Company is duly organised and validly existing under the laws of its
jurisdiction of incorporation, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. The Company is duly qualified to transact business and is
in good standing in each jurisdiction in which the failure to so qualify could
be reasonably expected to result in a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company and the
Subsidiaries, taken as a whole (a “Material Adverse Effect”).

 

4.5 Subsidiaries

 

4.5.1Each Subsidiary is duly organised and validly existing under the laws of
its jurisdiction of incorporation, with the requisite corporate power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Each Subsidiary is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
could be reasonably expected to result in a Material Adverse Effect.

 

4.5.2The Company does not own any shares or other ownership interest of material
importance in legal persons other than the shares or other ownership interests
in the Subsidiaries.

 

4.5.3All shares or other ownership interests in the Subsidiaries have been
legally validly issued and are fully paid.

 

4.5.4There are no outstanding stock options, warrants, convertible loans or
other rights which would entitle anyone other than the Company to any shares or
other ownership interests in the Subsidiaries.

 

4.5.5Each Group Company has full corporate power to carry out its respective
business.

 

4.6 Corporate Records and Documents

 

4.6.1True, complete and current copies of the articles of association and trade
register extracts of each Group Company are included in the Data Room Material.
No amendment is pending regarding any of the above-mentioned documents.

 

4.6.2The books and records of each Group Company exist, are in the possession of
the respective Group Company, and are in all material respects duly and
correctly kept, in each case, to the extent required by applicable Statutes,
including the maintenance of an adequate system of internal controls.

 

4.7 Accounts

 

4.7.1Attached as Appendix 4.7.1 are true, correct and complete copies of the
Accounts. The Accounts have been prepared in accordance with the Accounting
Principles. The Accounts give a true and fair view of the results of the
operations and financial condition of the Company, at such date and for such
period. Except as set forth in the Accounts, neither the Company nor the
Subsidiaries has any material liabilities or obligations, contingent or
otherwise, other than (i) liabilities incurred in the Ordinary Course of
Business subsequent to the Accounts Date; (ii) obligations under contracts and
commitments incurred in the Ordinary Course of Business. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
in order to permit preparation of financial statements in accordance with
Accounting Principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 



12 (24)

 

 

4.8 Taxes

 

4.8.1Each Group Company:

 

(i)has filed the tax returns, reports and other notification in respect of
Taxes, which are required to be filed with applicable tax or other authorities
by the date of this Agreement, and such returns and reports were and remain
correct, complete and accurate;

 

(ii)has made the appropriate withholdings and has paid to applicable authorities
the Taxes required to be paid by the date of this Agreement and by the Closing
Date; and

 

(iii)is not or will not be subject to any direct or indirect liability related
to Taxes imposed or retroactively imposed on it for any period prior to the
Closing Date under any fiscal, withholding, social security, customs, VAT or
similar Statutes, exceeding the specific Tax provisions contained in the
Accounts, excluding Tax arising in the Ordinary Course of Business after the
Accounts Date.

 

4.8.2No Group Company has been granted any waiver or extension by any Tax
authority of any period of limitation concerning the time of assessment or
collection of any Taxes. There are no Tax audits currently pending against the
Group.

 

4.9 Assets

 

4.9.1The Group has valid ownership to all the assets and rights, tangible or
intangible (“Assets”), reflected as being owned in the Accounts, and to all such
assets obtained after Accounts Date, except for those sold in the Ordinary
Course of Business. Such assets are not subject to any Encumbrances, except as
recorded in the Accounts or arising in the Ordinary Course of Business or by way
of operation of applicable Statutes.

 

4.10 Premises

 

4.10.1The terms and conditions of all material lease agreements pursuant to
which the Group leases premises have been Fairly Disclosed and such lease
agreements are valid and binding in accordance with their respective terms. No
Group Company is in breach of any such lease agreement and, to the Sellers’
Knowledge, none of the respective lessors is in breach of such lease agreement.

 

4.11 Agreements

 

4.11.1The terms and conditions of Group’s agreements and other arrangements are
on arm’s length terms and in accordance with the Statutes. Neither the Company
nor any Subsidiary is in breach of any of the Group’s agreements or other
arrangements other than the Bond or any breach that could not reasonably be
expected to result in a Material Adverse Effect.

 

4.11.2Except for agreements containing a confidentiality undertaking entered
into in the Ordinary Course of Business, there are no agreements, commitments
and other similar arrangements which explicitly and materially restrict or
impair (e.g. through non-competition or other similar obligations) the current
operations of the Group.

 

4.12 Employees

 

4.12.1The Disclosure Material includes information on the Key Employees to the
extent permitted under the Statutes. The Disclosure Material indicates salaries,
fringe benefits, pension entitlements, bonus or incentive schemes and similar
entitlements of the Key Employees exceeding the requirement of mandatory law.

 

4.12.2The pension benefits of the Group’s current personnel (“Personnel”) are in
accordance with, but not in excess of, that provided by mandatory laws in
Finland. The pension insurance premiums have at all times been fully paid when
due, and the pension liabilities are fully funded, and the Group has no
liabilities thereunder related to the period prior to the Closing Date, except
for liabilities arising in the Ordinary Course of Business.

 



13 (24)

 

 

4.12.3The Group is in compliance in all material respects with its employment
agreements and all applicable Statutes regarding employment related matters
(including, but not limited to those related to employment practices, terms and
condition, health and safety, collective bargaining agreements, wages and hours)
with respect to its current and former personnel.

 

4.12.4There are currently no strikes, slowdowns, lockouts or similar actions,
and to the Sellers’ Knowledge there is no threat of such actions.

 

4.12.5No Key Employee has on or before the date of this Agreement been given a
notice of termination. No Key Employee has on or before the date of this
Agreement given notice of termination.

 

4.13 Intellectual Property

 

4.13.1The Owned Intellectual Property Rights are listed in Appendix 4.13.1. The
Group owns or is the exclusive and perpetual licensee of the Owned Intellectual
Property Rights. The Owned Intellectual Property Rights are valid and to the
Sellers’ Knowledge, there exists no occurrences or circumstances that could
affect the validity of any Owned Intellectual Property Rights. The Owned
Intellectual Property Rights have, to the extent such Owned Intellectual
Property Rights are capable of being registered, been duly registered in the
relevant material jurisdictions.

 

4.13.2The Intellectual Property Rights owned or used by the Group do not violate
or infringe any Intellectual Property Rights held by any third party, and, to
the Sellers’ Knowledge, there is no threat of such violation or infringement. To
the Sellers’ Knowledge, no Intellectual Property Rights owned or licensed to the
Group are being infringed or threatened to be infringed.

 

4.13.3The Owned Intellectual Property Rights comprise all Intellectual Property
Rights material to the operations of the Group as currently conducted. The Group
owns or has sufficient licenses, or other rights, to all Intellectual Property
Rights used in its operations as currently conducted.

 

4.14 Insurance

 

4.14.1The Group maintains directly insurance policies, which provide customary
insurance coverage to the operations of the Group. All insurance premiums
related to such insurance policies have been timely paid. Such insurance
policies have been in force without interruptions and remain in force at least
90 days through the Closing Date. There is no material claim by the Group
pending under any such insurance policies.

 

4.15 Compliance with Laws and Permits

 

4.15.1The Group is not in breach, default or any other violation of any
applicable Statutes. Neither the Company nor any Subsidiary (i) is in violation
in any material respect of any order of any court, arbitrator or governmental
body, or (ii) is in violation in any material respect of any statute, rule or
regulation of any governmental authority.

 

4.15.2All Permits necessary for the Group have been obtained and are, and have
been, in full force and effect, and there are no currently existing violations
of any such Permit, nor have such violations existed in the past. There is no
pending action or threatened action which seeks the revocation of any such
Permit.

 

4.15.3The execution and consummation of the transactions contemplated in this
Agreement will not result in a violation or breach of or result in any changes
to any Permit applicable to the Group.

 

4.15.4Neither the Sellers, the Company, nor any director, officer, employee,
agent, contractor, consultant, or other person or entity associated with or
acting on behalf of the Company, has directly or indirectly (a) made or offered
to make any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any person, private or public, regardless of form,
whether in money, property, or services (i) to obtain favorable treatment or an
improper, illegal or unethical advantage in securing business for the Company,
(ii) to pay for favorable treatment for business secured by the Company, (iii)
to cause a government official to perform an official function, (iv) to obtain
special concessions or for special concessions already obtained, for or in
respect of the Company, or (v) in violation of applicable Statutes, or (b)
established or maintained any fund or asset with respect to the Company that has
not be recorded in the books and records of the Company in violation of
applicable Statutes.

 



14 (24)

 

 

4.16 Litigation and Claims

 

4.16.1There are no formal legal proceedings involving the Group as a party
(including as an intervening party), nor is there to the Sellers’ Knowledge any
threat of such legal proceedings. There is no outstanding judgement, ruling,
arbitral award or other decision applicable on the Group or negatively affecting
it.

 

4.16.2With the exceptions of non-material claims in the Ordinary Course of
Business there is no complaint or other claim which has been presented by any
third party (including authorities) against the Group nor is there to the
Sellers’ Knowledge any threat of any such complaint or other claim.

 

4.17 No Conflicts

 

4.17.1The execution, delivery and performance of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby do
not and will not (i) conflict with or violate any provision of the Company’s
Articles of Incorporation or bylaws (each as amended through the date hereof);
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time, or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time, or both) of, any agreement, credit facility, indenture or
instrument (evidencing an the Company debt or otherwise) to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected; or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or any Subsidiary is
subject, or by which any property or asset of the Company or any Subsidiary is
bound or affected, except in the case of each of clauses (ii) and (iii), as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

4.18 Filings, Consents and Approvals.

 

4.18.1The Company is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or local or other governmental authority or other person in connection
with the execution, delivery and performance by the Company of this Agreement,
other than filings which may be required under applicable securities laws.

 

4.19 Brokers Fees.

 

4.19.1No fees or commissions will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker, or
bank with respect to the transactions contemplated by this Agreement.

 

4.20 Accounts Receivable.

 

4.20.1The accounts receivable that are reflected on the Company’s balance sheet
as of the Accounts Date and all accounts receivable arising thereafter and prior
to the Closing Date arose and will arise from bona fide transactions in the
ordinary course of business in arm’s length transactions and are carried in
accordance with Accounting Principles, consistently applied in accordance with
past practice.

 



15 (24)

 

 

4.21 Changes.

 

4.21.1Except as contemplated hereby, since the Accounts Date there has not been:

 

(i)any material change in the assets, liabilities, financial condition or
operating results of the Company (on a consolidated basis) from that reflected
in the Accounts, except changes in the Ordinary Course of Business;

 

(ii)any damage, destruction or loss, whether or not covered by insurance, that
would have a Material Adverse Effect;

 

(iii)any waiver or compromise by the Company or any Subsidiary of a valuable
right or of a material debt owed to it;

 

(iv)any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company or any Subsidiary, except in the ordinary
course of business and the satisfaction or discharge of which would not have a
Material Adverse Effect;

 

(v)any material change to a material contract or agreement by which the Company
or any of its assets is bound or subject;

 

(vi)any material change in any compensation arrangement or agreement with any
employee, officer, director or shareholder;

 

(vii)any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company or any Subsidiary, with respect to any of their respective
material properties or assets, except liens for taxes not yet due or payable and
liens that arise in the ordinary course of business and do not materially impair
the Company’s or Subsidiary’s ownership or use of such property or assets;

 

(viii)any loans or guarantees made by the Company or any Subsidiary to or for
the benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
Ordinary Course of Business;

 

(ix)any declaration, setting aside or payment or other distribution in respect
of any of the Company’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;

 

(x)any sale, assignment or transfer of any material Intellectual Property;

 

(xi)any receipt of notice from any supplier, distributor or customer of the
Company that the Company is in breach of any agreement or that such supplier,
distributor or customer of the Company is canceling, materially reducing or
otherwise terminating its business with the Company or that it intends to
cancel, reduce or otherwise terminate its relationship with the Company;

 

(xii)any receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company;

 

(xiii)to the Sellers’ knowledge, any other event or condition of any character,
other than events affecting the economy or the Company’s or any Subsidiary’s
industry generally, that could reasonably be expected to result in a Material
Adverse Effect; or

 

(xiv)any arrangement or commitment by the Company or any Subsidiary to do any of
the things described in this Section 4.21.

 



16 (24)

 

 

4.22 Environmental Laws.

 

4.22.1Neither the Company nor any Subsidiary has any liabilities under any
Environmental Law, nor, to the Company’s knowledge, do any factors exist that
are reasonably likely to give rise to any such liability, materially affecting
any of the properties owned or leased by the Company or any Subsidiary. Neither
the Company nor any Subsidiary has violated in any material respect any
Environmental Law applicable to it now or previously in effect. For purposes of
this Agreement, “Environmental Law” means any Statute relating to pollution or
the protection, cleanup or restoration of the environment or natural resources,
or to the public health or safety, or otherwise governing the generation, use,
handling, collection, treatment, storage, transportation, recovery, recycling,
discharge or disposal of hazardous materials.

 

4.23 No other Warranties

 

4.23.1The Parties specifically state and agree that the Sellers have not made,
and the Purchaser has not relied on, any other express or implied
representations and warranties regarding the Shares or the Group, than the
Warranties contained in this Section 4.

 

5 REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

5.1 General

 

5.1The Purchaser hereby represents and warrants to the Sellers that the
statements set forth below in this Section 5 are true and correct both on the
date of this Agreement and at the Closing Date.

 

5.2 Existence of Purchaser and Validity

 

5.2.1The Purchaser is a corporation duly organised and validly existing under
the laws of Nevada. This Agreement constitutes a valid and binding obligation of
the Purchaser enforceable against it in accordance with its terms. A certified
copy of the resolution of the Purchaser’s board of directors or other applicable
authorised corporate body authorising the execution and consummation of this
Agreement, including all transactions contemplated hereunder, is attached hereto
as Appendix 5.2.1.

 

5.2.2No registration, authorisation, or approval or filing with any governmental
authority or court is necessary to enable the Purchaser to enter into, and to
perform its obligations under, this Agreement. The execution of this Agreement
and the consummation of the transactions contemplated hereby will not result in
a violation or breach of any applicable Statutes, ruling or arbitral award of
any government body, court or arbitral tribunal or obligation to which the
Purchaser is bound.

 

5.3 Financing

 

5.3.1Prior to the execution of this Agreement the Purchaser has secured
necessary financing for the transactions contemplated under this Agreement and
such financing will be readily available at Closing.

 

5.4 No Breach of Warranties

 

5.4.1On the date of this Agreement, the Purchaser is not aware of any facts or
circumstances, which constitute a breach of any Warranty.

 

6 Sellers’ LIABILITY

 

6.1 Sellers’ Liability

 

6.1.1Subject to the provisions of this Agreement, including Section 6.2
(Insurance Policy), the Sellers shall, as a sole and exclusive remedy,
compensate the Purchaser for any Losses actually suffered by the Purchaser as a
direct result of any breach of this Agreement by the Sellers. Any
indemnification paid by the Sellers to the Purchaser under this Agreement shall
be construed as being a reduction of the Purchase Price.

 



17 (24)

 

 

6.1.2The Sellers’ obligation to compensate the Purchaser for Losses under this
Section 6 shall be the sole and exclusive remedy to the Purchaser for Losses
caused by a breach of this Agreement by the Sellers. No other remedy whatsoever,
including remedies available under the Finnish Sale of Goods Act (355/1987, as
amended) or any other Statute, including the right to withhold any payment,
set-off any claim or receivable, or to rescind or terminate this Agreement is
available to the Purchaser.

 

6.1.3The Sellers’ liability under this Agreement shall be several, not joint,
and such liability shall be divided among the Sellers pro rata to the Purchase
Price they actually receive. For avoidance of doubt, each Seller gives and is
responsible for the Fundamental Warranties only for its own account.

 

6.2 Insurance Policy

 

6.2.1The Parties acknowledge that the Purchaser has obtained the Insurance
Policy providing insurance coverage with respect to the Warranties as set out in
the Insurance Policy.

 

6.2.2None of the Sellers is a party to the Insurance Policy and the Insurer is
not a party to this Agreement. The Sellers and the Insurer have no rights or
obligations against each other under this Agreement or the Insurance Policy.

 

6.2.3The Parties agree that the only remedy available to the Purchaser for a
breach of the Warranties is an insurance claim against the Insurer under the
Insurance Policy. Irrespective of whether the Insurance Policy is in force or
not, and irrespective of whether the Claim of the Purchaser is covered by the
Insurance Policy or nor, the Sellers have no liability whatsoever to the
Purchaser under any of the Warranties, and the Warranties shall consequently not
constitute any right for the Purchaser to make any claims against the Sellers
for any breach of any Warranties, except in the event of fraud or wilful
misconduct by the Sellers.

 

6.2.4For the sake of clarity, the Purchaser or any other person or party
whatsoever shall have no right to make any claims against the Sellers regarding
any retention amount or deductible under the Insurance Policy.

 

6.3 Limitation of Sellers’ Liability

 

6.3.1The Sellers’ liability under this Agreement shall be limited as follows:

 

(i)The aggregate amount of the compensation payable by the Sellers shall always
be limited to the amount of the Purchaser Price.

 

(ii)The Purchaser shall take all commercially reasonable steps to mitigate
Losses and the Sellers shall not be liable for Losses to the extent the
Purchaser could have mitigated those Losses by taking these steps.

 

(iii)In order to be valid, each Claim made by the Purchaser shall be made in
writing as follows:

 

(a)each Claim shall state, with all relevant details, the specific grounds
therefore and the amount claimed;

 

(b)each Claim shall, in order for such Claim to remain valid, be made within 90
days after the date on which the Purchaser becomes or should have become aware
of the circumstances giving rise thereto;

 

(c)the Purchaser shall, in order for a Claim to remain valid, initiate
arbitration proceedings in accordance with Section 9.5 (Governing Law and
Disputes) within 180 days from the Sellers’ receipt of the claim in case no
agreement regarding such claim has been made prior to such date.

 



18 (24)

 

 

(iv)The Seller shall only be liable for a losses which are covered by the
definition of “Loss”.

 

(v)A Loss, which is contingent, shall not constitute a Loss and no Claim shall
be made in relation to this, unless and until such contingent Loss becomes an
actual Loss and is due, payable and non-appealable. However, the Purchaser may,
within the applicable expiry time periods set forth in Section 6.3.2(iii) below,
present a Claim for a specific contingent Loss having arisen within said time
period by stating all relevant details known at such time and specific grounds
therefore in order to preserve its rights after such expiry.

 

(vi)If any Loss is a tax deductible item or otherwise may lead to a tax saving
for the Purchaser or a Group Company, the Claim that the Purchaser may make
shall be reduced by an amount equivalent to actual tax saving.

 

(vii)No Claim may be made based on any risk, fact, event, occurrence,
circumstance or other matter Fairly Disclosed to the Purchaser, or which the
Sellers can show, that the Purchaser’s deal team knew, and a corresponding
inaccuracy of Warranties statement shall not constitute an intentional breach or
breach due to gross negligence by the Sellers.

 

6.3.2The Sellers’ liability for any breach of the Warranties shall in addition
be limited as follows:

 

(i)The aggregate amount of the compensation shall not exceed EUR 6,000,000.

 

(ii)No compensation shall be made unless the aggregate amount of the Losses to
be compensated under this Agreement amounts to EUR 250,000 (the “Basket”). If
such Losses exceed the Basket, the indemnification shall be made for the amount
exceeding the Basket. No individual Loss or group of related Losses which is
less than EUR 25,000 shall be taken into account when calculating the
above-mentioned threshold.

 

(iii)Each Claim made by the Purchaser shall be made in writing as follows:

 

(d)each Claim shall state relevant details to the extent known at the time of
the Claim;

 

(e)each Claim shall be made within reasonable time after the Purchaser becomes
aware of the circumstances giving rise thereto; and

 

(f)no Claim shall be made after 24 months from the Closing Date, except for
Claims due to breaches of (1) Fundamental Warranties, which Claims can be made
for seven years from the Closing Date and (2) Section 4.8 (Taxes), which Claims
can be made within seven years from the Closing Date. A Claim made with the then
known specifics before the expiration of the aforementioned periods shall
survive until such Claim is finally and fully resolved.

 

(iv)The Purchaser shall not be entitled to make any Claim to the extent that a
provision or allowance for the matter of the Loss (whether as a specific reserve
or as a general reserve) has been made in the Accounts, or the same is otherwise
accounted for or reflected in the Accounts.

 

(v)No liability shall arise:

 

(a)if and to the extent that any Loss occurs as a result of any legislation
which is not in force on the Closing Date, or which takes effect retroactively,
or is due the change in the practices of governmental authorities;

 



19 (24)

 

 

(b)if such Loss would not have arisen but for an event, act, omission or
transaction carried out by the Purchaser (or its Affiliate or any entity
deriving title from the Purchaser) after the Closing Date, provided, however,
that such event, act, omission or transaction was not carried out (1) pursuant
to a legally binding obligation of Purchaser or the Group incurred prior to
Closing, (2) pursuant to an obligation imposed by any Statute, or (3) pursuant
to this Agreement; nor

 

(c)as a result of any Loss for which the Purchaser would have the right to
receive compensation under a policy of insurance. If such compensation has been
or may be received after the Sellers have compensated the Purchaser, the
Purchaser shall transfer or assign the amount of such compensation, or the right
to receive it, to the Sellers.

 

(vi)The Purchaser shall make any and all Claims relating to any breach of the
Sellers of any of the Warranties under the Insurance Policy, and shall have no
right to make any such Claims against the Sellers, save for in case (i) a Claim
arising out of the breach of the Fundamental Warranties to the extent a Loss
relating to the Claim cannot be covered in full under the Insurance Policy (for
the avoidance doubt in such case also limited by Section 6.3.1) or (ii) such
Claim is the consequence of fraud or wilful misconduct by the Sellers as
provided in Section 6.3.4 below.

 

6.3.3To the extent that a Claim, with respect to a Loss, has been satisfied
under a provision of this Agreement, a Claim for indemnification or
reimbursement for such Loss may not be made under any other provision of this
Agreement.

 

6.3.4No limitations set forth in this Section 6.3 shall apply if the breach is
due to Sellers’ fraud or wilful misconduct.

 

7 ADDITIONAL UNDERTAKINGS

 

7.1 Resignations

 

7.1.1The Sellers shall cause the board members of the Group Companies to resign
at the Closing from their positions as members of the board of directors or
other similar governing bodies of each relevant Group Company by signing a
resignation letter in the form of Appendix 7.1. Such persons shall state in the
documents evidencing their resignation that they do not have any claims against
any such Group Company based on such position.

 

7.1.2The Purchaser shall, to the extent possible under applicable law, cause
each applicable ordinary shareholders’ meetings held after the Closing Date or
other similar governing bodies of each relevant Group Company to discharge the
persons who resigned pursuant to Section 7.1.1 above from liability for their
administration until the Closing Date.

 

7.1.3Purchaser shall (and shall cause the Company to) exculpate and hold
harmless all past and present officers and directors of a Group Company other
than in case the action(s) of such person would constitute (i) a wilful
misconduct under the Finnish Companies Act, or (ii) fraud or similar criminal
conduct.

 

7.2 Confidentiality and Publicity

 

7.2.1Each Party agrees not to disclose this Agreement or its contents to any
third parties unless the other Party has given its consent to such disclosure,
or if required to do so by Statutes or stock exchange rules. All press releases
and other public relations activities of the Parties with regard to the
transactions contemplated under this Agreement shall be mutually approved by the
Sellers and the Purchaser in advance. Sentica and the Purchaser shall jointly
agree on communications relating to the transactions contemplated by this
Agreement, including any stock exchange releases.

 



20 (24)

 

 

7.2.2However, the above-mentioned shall not apply to Confidential Information,
which is or becomes generally available to the public other than as a result of
a disclosure by the Parties.

 

7.3 Business between Signing and Closing

 

7.3.1During the period from the date of this Agreement until the Closing, the
Sellers undertake (to the extent in their power) to cause the Group to conduct
the business in the Ordinary Course of Business. In particular, and without
limiting the generality of the foregoing and subject to any limitations arising
from the competition Statutes, the Sellers undertake to cause the Group not to:

 

(i)change the articles of association;

 

(ii)increase in the indebtedness for borrowed money of the Group other than in
the Ordinary Course of Business;

 

(iii)give any guarantees or place any collaterals other than in the Ordinary
Course of Business;

 

(iv)enter into any agreement or transaction for the disposal or acquisition of
any material properties and assets except in the Ordinary Course of Business;

 

(v)make any payment of dividends or group contribution or other distribution of
assets (including, but not limited to repayment or redemption any of its share
capital or other shareholders’ equity);

 

(vi)make any change in any accounting practices; and

 

(vii)enter into any agreements, whether or not in writing, to do any of the
foregoing.

 

7.3.2However, Section 7.3.1 above shall not limit the Sellers or the Group from
taking any action (i) which has been approved by the Purchaser in writing, (ii)
is based on the Sellers’ or the Group’s existing obligation, (ii) is based on
the Bond Transfer Agreement, (iv) which is required by Statutes, or (v) if not
taking the action would on the reasonable opinion of the Company’s board have an
adverse effect to the Group’s business (including customer or supplier
relations) or creditors.

 

7.4 Waiver of Redemption Right and Consent to Transfer

 

7.4.1The Sellers shall at the Closing deliver to the Purchaser the minutes of a
resolution by the board of directors of the Company confirming that the board of
directors of the Company has given its consent to the acquisition of the Shares
by the Purchaser and that the Company irrevocably waives its redemption right
pursuant to the articles of association of the Company with respect to the
Shares sold to the Purchaser.

 

7.5 Shareholders’ Agreements

 

7.5.1Each Seller confirms that the shareholders’ agreement relating to the
Company entered into by such Seller and the Company shall terminate
automatically when all deliveries have been made and all actions have taken
place at the Closing in accordance with Section 3.4 (Deliveries at Closing) and
each Seller further confirms that it does not have any claims against any other
party (including the Company) to such shareholders’ agreement following the
termination.

 



21 (24)

 

 

8 MISCELLANEOUS

 

8.1 Notices

 

8.1.1All notices, demands, claims or other communication under this Agreement to
the Parties shall be in the English language and are considered to have been
duly given or made when delivered in writing by first class mail, email as high
priority and always swiftly followed by first class mail or a courier to the
party in question as follows (or in such other manner as the respective Party
may hereafter specify in writing to the other Parties):

 

If to the Sellers: to the addresses set forth in Appendix (A);

 

with a copy to (which copy shall not constitute a notice): Borenius Attorneys
Ltd, Eteläesplanadi 2, FI-00130 Helsinki, email: johannes.piha@borenius.com; to
the attention of Johannes Piha.

 

If to the Purchaser: Celsius Holdings, Inc., 2424 N. Federal Highway, Suite 208,
Boca Raton, Florida 33431; email: jfieldly@celsius.com; to the attention of John
Fieldly, CEO;

 

with a copy to (which copy shall not constitute a notice): Gutierrez Bergman
Boulris, PLLC, 901 Ponce de Leon Blvd, Suite 303, Coral Gables, Florida 33134;
email: dale.bergman@gbbpl.com; to the attention of Dale Bergman, Esq.

 

8.1.2Notices and other communication will be deemed to have been received by the
relevant Party (a) on the fourth (5th) Business Day after the day of mailing if
sent by first class mail; (b) on the next day of transmission if sent by email
on high priority (and absent of any transmission error); or (c) on the day when
received if sent by a courier.

 

8.2 Assignment

 

8.2.1This Agreement and the rights and obligations specified herein are binding
upon and inure to the benefit of the Parties and may not be assignable by either
Party. Notwithstanding the foregoing Celsius Holdings, Inc. shall have the right
to nominate a fully owned subsidiary of Celsius Holdings, Inc. as the Purchaser
(the “Designated Transferee”) as set out in the Parties-Section of the
Agreement. In case of such assignment, Celsius Holdings, Inc. shall (together
with the Designated Transferee) remain liable for all the obligations
transferred to the Designated Transferee under this Agreement and Celsius
Holdings, Inc. guarantees, as for its own debt, the fulfilment of any
liabilities and obligations of the Designated Transferee arising out of this
Agreement.

 

8.3 Tax

 

8.3.1The Purchaser shall pay all applicable transfer taxes incurred in
connection with the transactions under this Agreement. The Purchaser shall pay
the transfer tax imposed on the transactions contemplated hereunder pursuant to
the Finnish Act on Transfer Tax (931/1996, as amended) at the Closing in
immediately available funds into the Finnish tax authorities’ applicable bank
account, and the Purchaser shall deliver to the Sellers documentation evidencing
such payments.

 

8.3.2Each Party bears their own Taxes relating to the transactions contemplated
in this Agreement.

 

8.4 Costs

 

8.4.1Each Party shall bear its own costs unless otherwise agreed in the Bond
Transfer Agreement.

 

9 INTERPRETATION AND DISPUTES

 

9.1 Integration and Drafting

 

9.1.1This Agreement represents the whole agreement between the Parties with
respect to the transfer of Shares and supersedes all prior negotiations,
understandings and agreements relating to the subject matter hereof. This
Agreement is construed as having been mutually drafted by the Parties without
regard to any actual division of responsibility in the drafting hereof.

 

9.2 Provisions Severable

 

9.2.1If any part of this Agreement or any transaction contemplated herein
(partly or in whole) is held to be invalid or unenforceable, such determination
will not invalidate any other provision of this Agreement or other transactions
contemplated herein, unless the deletion of such provision or provisions would
result in such a material change so as to cause the transactions contemplated
herein to be manifestly unreasonable.

 



22 (24)

 

 

9.3 Headings

 

9.3.1The headings, table of contents and list of appendices of this Agreement
are for convenience only and shall not in any manner affect or limit the meaning
or interpretation of the provisions of this Agreement.

 

9.4 Amendments

 

9.4.1Any amendments to this Agreement shall be agreed upon in writing by all
Parties. Any claim based on an oral or implied amendment shall be deemed void.

 

9.5 Governing Law and Disputes

 

9.5.1This Agreement is governed by and construed in accordance with the laws of
Finland without regard to its conflict of laws rules and principles or private
international law, excluding the Finnish Sale of Goods Act.

 

9.5.2Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or validity thereof, shall be finally
settled by arbitration in accordance with the Arbitration Rules of the Finland
Chamber of Commerce by three arbitrators. The place of arbitration shall be
Helsinki, Finland, and the arbitration proceedings shall be conducted in the
English language, but evidence may be submitted also in Finnish or Swedish and
witnesses heard in any of the said languages. The Emergency Arbitrator
provisions shall not apply.

 

[Signatures on the following page]


 



23 (24)

 

 

10 COUNTERPARTS

 

10.1.1This Agreement shall enter into force on the date set out in the beginning
of this Agreement when signed by all Parties.

 

This Agreement may be executed electronically in any number of counterparts.

 



 

SENTICA BUYOUT IV KY

Sentica Buyout IV Co-Investment Ky

Both represented by their general partner Sentica Buyout IV GP Oy

 

  /s/ Mika Uotila       Name: Mika Uotila   Name:   Title: By proxy   Title:  

 



  ANTTI PIRINEN       CIRCUMFILIA LIMITED       jani uusi-ristaniemi       robin
lybeck       thorsten brandt       TEEMU TOLONEN       TOMMI VIRTANEN       Each
represented by power of attorney by Sentica Buyout IV GP Oy representing Sentica
Buyout IV Ky and Sentica Buyout IV Co-Investment Ky as their general partner

 

  /s/ Mika Uotila       Name: Mika Uotila   Name:   Title: By proxy   Title:  

 

  Celsius Holdings, Inc.                   /s/ John Fieldly       Name: John
Fieldly   Name:   Title: Chief Executive Officer   Title:  

 

 

24 (24)



 

 